DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “0.5 to 1 wt% of a colorant based on 100 wt% of the glass composition, the colorant comprising Fe2O3 and Cr2O3, and further comprising at least one colorant selected from the group consisting of TiO2 and CoO wherein the colorant comprises 1 to 20 parts by weight of TiO2, 0.01 to 0.2 parts by weight of CoO or 0.01 to 0.2 parts by weight of Cr2O3 based on 100 parts by weight of Fe2O3.” This is confusing. The glass requires Fe2O3 and Cr2O3 and additional one of TiO2 and CoO. The claim then recites ranges for the TiO2, CoO, and Cr2O3 components in terms of Fe2O3, but it is unclear if the glass meets the amount of TiO2 as recited in the claim, can the amount of CoO and Cr2O3 be in amounts outside of the recites 0.01 to 0.2 parts by weight of CoO and 0.01 to 0.2 parts by weight of Cr2O3? This renders the claim indefinite.
Claims 2, 3, and 5-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they depend either directly or indirectly from claim 1.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelestak et al., U.S. Patent US 6,849,566 B2.
Shelestak et al. disclose a glass having the following composition in terms of weight percentages: SiO2 65-75, Al2O3 0-5, CaO 5-15, MgO 0-5, Na2O 10-20, and K2O 0-5.  See Abstract and the entire specification, specifically, column 3 lines 55-65. Shelestak et al. disclose that the glass has T-Fe2O3 0.7-0.9, FeO 0.2-0.3, CoO 0-0.0005, Cr2O3 0-0.0, TiO2 0-2. See column 5, lines 21-65. Shelestak et al. disclose that the glass has an iron redox of 20-40%. See column 6, lines 43-46. Shelestak et al. disclose that for a glass having a thickness of 2 mm the glass has a dominant wavelength 490-495 nm and an excitation purity of 7-10. See column 2, line s1-38. The compositional ranges of Shelestak et al.are sufficiently specific to anticipate the glass as recited in claims 1-4, 6-18. See MPEP 2131.03. Furthermore, Shelestak et al. disclose  at least Examples 5-15, which anticipates the compositional and property ranges of some or all of claims 1-4 and 6-18. See Tables 1-5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        


EAB
26 February 2021